Citation Nr: 1648183	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-47 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as due to exposure to chemicals.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Rebecca L. Takacs, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from February 1992 to February 1996, to include service in Southwest Asia.  There is no indication of service at Camp Lejeune, North Carolina, during the period from 1953 to 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In connection with this appeal, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in July 2010.  A transcript of that hearing is of record.

In September 2010, the Board remanded the Veteran's claims for a left knee disorder, a right knee disorder, and a skin disorder of the hands for further development.  The Board also denied the claim for a headache disorder, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In September 2011, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR).  In November 2012, the Board remanded the claim for a headache disorder for further development.  

In April 2016, the RO granted service connection for dermatitis of the hands and feet.  This represents a complete grant of his appeal in regard to this claim.  This issue is no longer before the Board.  

Finally, the Board notes that additional evidence regarding the Veteran's claims has been received since the claims were last adjudicated by the RO in a supplemental statement of the case (SSOC).  The records, however, are found to be essentially duplicative or cumulative of the evidence previously considered.  As such, no additional action is required prior to appellate review.


FINDINGS OF FACT

1.  A chronic headache disorder was not manifest during service, was not manifest within one year of separation from service, and the preponderance of the evidence fails to establish that a present headache disability is etiologically related to service.

2.  The Veteran's left knee disability pre-existed service enlistment and had no permanent increase in severity during active service beyond the natural progression of the disorder.

3.  A chronic right knee disability was not manifest during service, right knee arthritis was not manifest within one year of service discharge, and the preponderance of the evidence fails to establish that a present right knee disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

3.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. § 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See VA correspondence dated in March 2012.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in July 2010.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Arthritis and organic diseases of the nervous system are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 17, 2016).  The Veteran in this case is shown to have served in Southwest Asia and these regulations are applicable to his claim.

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").   

The Court has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Headache Disorder

The Veteran filed his service connection claim for a headache disorder in April 2007.  In statements and testimony in support of his claim he asserted that his headache disorder was due to active service, to include as due to an undiagnosed illness and/or chemical exposure.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnoses of any headache disorder during his active service.  He had normal neurological examinations in August 1995 and October 1995.  Of note, on medical history surveys completed in conjunction with his examinations in August 1995 and October 1995, the Veteran specifically denied having frequent or severe headaches.  

The record does not show that the Veteran was diagnosed with a headache disorder within one year of separation from service.  In fact, the Veteran's medical records do not show any complaints or treatment for headaches until 2004, approximately eight years after his separation from service.  Also, private treatment notes from December 2004 and February 2005 show that the Veteran reported having a history of headaches for the past four months that were quite severe.  It was noted he had also been experiencing dizzy spells.  The physician opined that the headaches did not stem from an ocular problem and that they appeared to be a migraine-type condition.  A subsequent December 2004 enhanced computerized tomography (CT) scan of the head was normal.  A June 2005 physical therapy report noted he had a 55 to 60 percent overall improvement in his headache symptoms following a therapeutic exercise program.  

The record also includes various lay statements regarding the Veteran's headache disorder.  In a July 2010 statement A.D. reported knowing the Veteran for about eight years, and that during that time had numerous headaches.  A.G.K. reported observing that the Veteran had a severe headache at a wedding in April 1999.  The Veteran's wife reported that his first headache was in 1999.

At the July 2010 hearing, the Veteran testified that he started having headaches in 1999.  He testified that he felt it was due to exposure to hazardous materials.  His wife also testified that his headaches began in 1999.

The Veteran was afforded a VA examination for his headaches in December 2013.  He reported that his headaches began in 1999 and had progressively worsened.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  It was noted that his current chronic headache diagnosis was migraine headaches and that they were not likely caused or aggravated by his military service, to include as a result of identified chemical substance exposure as a hazardous material disposal officer, diesel fuel exposure, or oil smoke exposure.  The rationale for the opinion included reference to a medical information search indicating that the current state of knowledge suggested that a primary neuronal dysfunction leads to a sequence of changes intracranially and extracranially that accounted for migraines.  The examiner further opined that the Veteran's headaches were not likely incurred in or caused by an in-service injury, event, or illness during his active service.  It was noted the first evidence of treatment for headaches was not documented until early 2000, several years after his separation from service.  The examiner also noted that the Veteran's STRs contained no documentation of any chronic headaches and none were shown in the records of his private treatment immediately after service.  

Regarding service connection on a direct basis, the Board finds the Veteran's STRs do not show any complaints, treatment, or diagnoses for any type of chronic headache and that the Veteran specifically denied having frequent or severe headaches in his reports of medical history in service.  In addition, the Veteran testified that he started having headaches in 1999, about three years after his separation from service.  The period of time after service without treatment is evidence that there was no continuity of symptomatology and it weighs against the claim.  Furthermore, there is no competent evidence of a nexus between headaches and the Veteran's service.  See 38 C.F.R. § 3.303(d).  After weighing all the evidence, the Board finds the December 2013 VA examiner's opinions are persuasive.  Accordingly, service connection for headaches on a direct basis is not warranted.  Also, as there is no evidence they were manifest within a year of discharge presumptive service connection under 38 C.F.R. § 3.309 is not warranted.

The Veteran, however, has asserted that service connection for headaches is warranted as due to an undiagnosed illness.  In this regard, he is shown to have served in the Red Sea and to have received the Southwest Asia Service Medal with one star.  Therefore, he is shown to meet the criteria for a Persian Gulf veteran.  See 38 C.F.R. § 3.317(d) (2009).  

With regard to the application of 38 C.F.R. § 3.317, there is no competent evidence to show that the Veteran has headaches due to an undiagnosed illness, or a medically unexplained chronic multisymptom illness.  The medical evidence shows that he has repeatedly received diagnoses for different types of headaches and that it was the opinion of the February 2005 and December 2013 examiners that his headaches were migraines.  See Stankevich v, 19 Vet. App. 470, 472 (2006) (the very essence of an undiagnosed illness is that there is no diagnosis).  Therefore, he is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  

Finally, the Veteran asserted that service connection for headaches is warranted as due to chemical exposures during his active service.  He provided copies of internet source research addressing the effects of various chemical exposures in support of his claim.  After weighing all the evidence, the Board finds the December 2013 VA examiner's opinions are persuasive.  The opinions are consistent with the Veteran's STRs, which do not contain any evidence of a chronic headache disorder, and with his post-service treatment records, which do not show any complaints or treatment for headaches until at least 2004, and with the Veteran's own report that his headaches began in 1999.  Although the Veteran also provided medical information in support of his claim, no additional medical comments have been provided relating his headaches to the types of chemical and environmental exposures addressed by that information.  

Consideration has been given to the Veteran's assertion that his headache disorder is due to his service and the multiple lay statements regarding his headaches.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a headache disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A headache disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations, that include objective medical testing are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Although the Board readily acknowledges that Veteran, his wife, and the other individuals are competent to report perceived symptoms of a headache disorder, none have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran, his wife, or the other individuals have received any special training or acquired any medical expertise in evaluating headache disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The Board finds this lay evidence does not constitute competent medical evidence and lacks probative value.  It is also outweighed by the medical opinions of record.

Accordingly, the criteria for service connection have not been met for a headache disorder.  The Board finds a chronic headache disorder was not manifest during service, was not manifest within one year of separation from service, and that the preponderance of the evidence fails to establish that a present headache disability is etiologically related to service.  Therefore, the claim is denied.

Left Knee Disorder

The Veteran filed his service connection claim for a left knee disorder in April 2007.  In statements and testimony in support of his claim he asserted that while he had left knee surgery prior to active service he sustained an injury to his right knee during service that resulted in additional stress to the left knee.  He further asserted that his left knee had given out in 1994 and that he had been unable to walk.

The Veteran's STRs show that an August 1990 pre-enlistment report of medical history noted he had left knee pain.  Private treatment reports show he underwent a left knee arthroscopy and removal of torn meniscus in October 1990.  An associated pathology report provided diagnoses of torn segment of the medial meniscus of the left knee and chronic synovitis and degenerated samples of ligamentous and articular cartilage of the left knee.  The Veteran was found qualified for active service and enlisted in February 1992.

VA regulations provide that every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden falls on the veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the evidence shows the Veteran's left knee disability was noted prior to service entry.  As such, the presumption of soundness is inapplicable.  The pertinent issue is, therefore, whether his left knee disorder was aggravated beyond the natural progression of the disease by his active service.

The STRs show that in January 1993 the Veteran sustained a left distal fibula/ankle fracture.  In March 1994 and April 1995, he treated for left knee pain and was diagnosed with residuals from medial meniscus surgery.  An April 1995 consultation request noted his October 1990 left knee surgery and that he had a recurrence of similar presenting symptoms beginning in March with a history of pain on weight bearing, popping, and true locking.  The June 1995 assessment of the orthopedic surgeon included iliotibial band syndrome.  An August 1995 examination revealed his lower extremities were normal, but noted he was placed on limited duty pending a left knee MRI to evaluate chronic knee pain.  A September 1995 left knee MRI was within normal limits but for a small effusion.  An October 1995 report of medical history noted swollen or painful joints and trick or locked knee.  He reported that his left knee locked and popped.  An examination at that time revealed normal lower extremities.

The Veteran's medical treatment records after his separation from service show he complained of right knee problems in June 2003 after he fell while loading a refrigerator and his knees popped.  Records show he underwent arthroscopy to the right knee in July 2003 with findings consistent for a large meniscal tear.  

The Veteran was afforded a VA examination in December 2007.  He reported pain in his knees with occasional swelling.  He also reported needing to use a left knee brace.  He reported injuring his knee prior to active service and required surgery, but that he had no left knee symptoms at entry.  He reported during his active service, his left knee started giving in trouble due to hiking, running, and jogging.  He stated he injured the right knee in 1993 while hiking up a hill and that he had continued physical therapy with the knee giving out every now and then.  X-ray studies of the knees appeared normal.  The diagnoses included normal right knee and ligament insufficiency of the left knee with instability.  The examiner stated that the bilateral knee condition was less likely related to military service and the problem noted in service.  It is unclear, however, if the examiner may have confused the right and left knee when addressing treatment in service.

At the July 2010 Board hearing, the Veteran testified that he had undergone left knee surgery prior to his active service and that while favoring his left knee because of injuries to his right knee his left knee gave out in 1994.  In statements and testimony in support of the claims his spouse recalled his having injured his right knee after falling on a hill.  In statements dated in July 2010 B.J.R. recalled the Veteran having complained of severe knee pain and observed him having difficulty walking while he resided in their home for 17 months immediately after his separation from military service.  

The Veteran was afforded a VA examination in December 2010.  It was noted the Veteran had left knee surgery in 1991 prior to service and that he was "nonsymptomatic" and without pain through boot camp.  He stated that in 1994 his left knee had given out while running up a hill and that since then it had given out occasionally.  He also stated he had an MRI with no treatment at that time other than a period of light-duty status.  He denied any post-service injury or surgery and stated he continued to use a left knee brace.  The examiner noted that the Veteran walked into the examination with a normal gait and showed no evidence of pain.  Following review of the claims file, interview of the Veteran, and physical examination, the examiner provided diagnoses including a normal left knee without any residuals of injury.  It was noted that his left knee was stable without showing any evidence of instability, limitation of motion, or muscle atrophy.  The examiner opined that it was less likely that the Veteran's "preexisting left knee disorder [underwent] an increase in severity during [his] service that was beyond the natural progression of the disorder."  

Laypersons are competent to testify as to their observations and as to some medical matters, including the existence of knee pain.  The question as to whether his left knee disorder was aggravated by his active service is the type of complex medical matter as to which laypersons are not competent to testify.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes the Veteran's STRs document left knee symptoms during service; however, a September 1995 left knee MRI was within normal limits but for a small effusion.  In addition, he had normal examinations of his lower extremities in August 1995 and October 1995.  The Veteran has not submitted any medical evidence supporting his contention that his left knee disorder was aggravated by his active service.  The December 2010 VA examiner opined that it was less likely than not that the Veteran's left knee disorder underwent an increase in severity during his active service that was beyond the natural progression of the disorder.  This opinion is found to have adequately considered the pertinent evidence of record.  As such, the Board finds the Veteran failed to demonstrate that his left knee disorder was aggravated by service.  The weight of the evidence is against the claim and entitlement to service connection for a left knee disorder must be denied.  

Right Knee Disorder

The Veteran filed his service connection claim for a right knee disorder in April 2007.  In statements and testimony in support of the claim he and his wife asserted that he injured his right knee during service.

The Veteran's STRs do not show any treatment or diagnoses for a right knee disorder.  He had normal examinations of his lower extremities in August 1995 and October 1995.  While he reported left knee symptoms, he did not specifically report any right knee symptoms.

The first objective medical evidence documenting a right knee disorder was a right knee work injury in May 2003.  Records show he underwent a right knee arthroscopy in July 2003.  The Veteran was afforded a VA examination in December 2007.  He reported he injured his right knee during service in 1993.  He also reported his later work injury.  At the July 2010 Board hearing, the Veteran testified that he injured his right knee in service, but did not seek treatment.

The Veteran was afforded a VA examination in December 2010.  He reported injuring his right knee in service in approximately 1993 or 1994 when he fell on a rock which was noted to have felt like a cracking sensation.  He stated he received no treatment and had continued with his normal duty.  He also described having injured his right knee in 2005 while moving a refrigerator with subsequent surgery.  The examiner noted that the Veteran walked into the examination with a normal gait and showed no evidence of pain.  X-ray studies appeared normal.  Following review of the claims file, interview of the Veteran, and physical examination, the examiner provided diagnoses including a normal right knee without any residuals of injury and noted a history of bilateral knee surgery.  The examiner opined that it was less likely that the Veteran's right knee disorder had its onset during active service or was related to any in-service disease or injury.

The Veteran has not submitted any medical evidence supporting his contention that he sustained a chronic knee injury in service nor that his present right knee disorder is due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The VA examiner opined that the Veteran's right knee disorder was less likely than not incurred in or caused by his active service.  After weighing all the evidence, the Board finds the December 2010 VA examiner's opinion is persuasive.  Thus, the evidence fails to establish service connection for the Veteran's right knee disorder.

Consideration has been given to the Veteran's allegation that he injured his right knee during active service.  He is clearly competent to report symptoms of pain as well as injury.  However, he lacks the medical training or qualification to diagnose a knee disability.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis of an ongoing chronic right knee disorder related to his active service, as the first evidence of any problems does not appear until at least 2003, about seven years after separation.  In addition, at his separation examination, his lower extremities were normal and he denied any right knee symptoms, although he reported left knee symptoms.  In addition, his STRs do not document any chronic right knee diagnoses.  As such, the Board does not find that the evidence of record shows continuous right knee symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a right knee disorder.  The record contains no objective medical evidence diagnosis a chronic disorder, such as arthritis.  In addition, the record does not contain evidence that of a right knee injury in service that resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's assertion that his right knee disorder is the result of his military service.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Veteran's separation physical found his lower extremities normal, which serves to sever any continuity from service.  Such a conclusion is further underscored by the absence of any right knee complaints after service for about seven years, until at least 2003.

Accordingly, the criteria for service connection have not been met for a present right knee disorder.  That is, the evidence does not show that a chronic right knee disorder was manifest in service nor that arthritis was manifest within a year of service.   The weight of the evidence is also against a finding that a right knee disorder has existed continuously since service.  Therefore, the claim is denied.  


ORDER

Service connection for a headache disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


